UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1117


ERIC EMANUEL TAYLOR,

                  Plaintiff – Appellant,

             v.

UNITED STATES OF AMERICA,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00589-RAJ-JEB)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Emanuel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric Emanuel Taylor appeals the district court’s order

dismissing his civil complaint for failure to state a claim upon

which relief may be granted.            We have reviewed the record and

find     no     abuse   of     discretion    and   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Taylor, No. 2:08-cv-00589-RAJ-JEB (E.D.

Va., Jan 16, 2009).           We dispense with oral argument because the

facts    and    legal   contentions    are   adequately    presented    in   the

materials      before   the    court   and   argument   would   not    aid   the

decisional process.

                                                                       AFFIRMED




                                        2